TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00099-CV



                                   In re Robert Lee Martin


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Robert Lee Martin filed a petition for writ of mandamus, complaining that

the trial court has not ruled on three post-conviction motions. See Tex. R. App. P. 52.8. Having

reviewed the petition, we deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: March 13, 2015